Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on September 04, 2020.
3.	Claims 1-16 are examined and are pending.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-16 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-16 are directed towards a system. However, it is noted that the use of the word “system” does not inherently mean that the claim is directed towards a machine or article of manufacture.  Each means of the claimed system can be interpreted as comprising entirely of software per se according to one of ordinary skill in the art. Therefore, the claim language fails to provide the necessary hardware required for the claim to fall within the statutory category of a system. 
	According to MPEP 2106.03:
As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F,3d at 1350, ill USPQ2d at 1720 (claimed "de vice profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007): see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a “means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory-category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company, in re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035. 1039-40 (Fed. Cir. 2009).
Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F,3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al (US 2018/0157658 A1), in view of Rolle (US 2009/0187567 A1).
	As per claim 1, Dow discloses:
	- a system for electronically providing an underlying cited document from an image, comprising (accessing external databases for underlying cited document, Para [0024], [0027]-[0028])
- an input capable of receiving an image from a camera of a mobile device (capturing an image of using a scanner or a camera, Para [0020], [0022]),
- an automated text-recognition feature capable of recognizing text in the image (OCR to recognize text in the image, Para [0023]), 
- an extractor capable of extracting citations from the recognized text (image data analyze to extract text and citation, Para [0020], [0024]), 
Dow does not explicitly disclose a comparative database capable of comparing the extracted citations to a plurality of prospective citation types in order to assess a citation type of the extracted citations. However, in the same field of endeavor Rolle in an analogous art disclose a comparative database capable of comparing the extracted citations to a plurality of prospective citation types in order to assess a citation type of the extracted citations (comparing citation to a set of stored citations (i.e. comparative database) in order to determine (i.e. assess) citation type, Para [0016], [0021], [0135]), 
Dow does not explicitly disclose based on the assessed citation type, a citation recognizer to recognize the extracted citation. However, in the same field of endeavor Roller in an analogous art disclose based on the assessed citation type, a citation recognizer to recognize the extracted citation (recognize the extracted citation, Para [0136]),
Dow does not explicitly disclose and a user interface capable of presenting the underlying cited document corresponded to the recognized citation. However, in the same field of endeavor Roller in an analogous art disclose and a user interface capable of presenting the underlying cited document corresponded to the recognized citation (user interface presenting citation for underlying document (i.e. link to the document), Para [0130], [0134], Fig. 12-14, Para [0143]).
 Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dow with the Roller by modifying Dow such that image analyzation Dow to extract text from a document or image to create a reference using type of citation of Roller for efficiently creating a citation reference. The motivation for doing so would be finding correct citation and linking that citation for deep analysis of text extracted from an image.
As per claim 2, rejection of claim 1 is incorporated, and further Roller discloses:
- wherein the underlying cited document is obtained from a hyperlink (link (i.e. hyperlink) to external website for underlying document, Para [0130]).
As per claim 3, rejection of claim 1 is incorporated, and further Roller discloses:
- wherein the underlying cited document is obtained from a related database (underlying document retrieved from website or electronic database, Para [0130]).  
As per claim 4, rejection of claim 1 is incorporated, and further Roller discloses:
- wherein the extracted citation is a legal citation (documents containing legal citation, Para [0060], [0065]).
As per claim 5, rejection of claim 1 is incorporated, and further Roller disclose:
- wherein the system comprises a thick client mobile app (scanning algorithm (thick or think mobile app), Para [0106]), examiner broadest reasonable interpretation: according to applicant’s specification, Para [0033], a thick or think algorithm 20 is associated with mobile device. Accordingly, Roller also teaches a scanning algorithm (i.e. thick or thin algorithm)).
As per claim 6, rejection of claim 1 is incorporated, and further Roller discloses:
- wherein the system comprises a thin client mobile app (scanning algorithm (thick or think mobile app), Para [0106]), examiner broadest reasonable interpretation: according to applicant’s specification, Para [0033], a thick or think algorithm 20 is associated with mobile device. Accordingly, Roller also teaches a scanning algorithm (i.e. thick or thin algorithm)).
As per claim 7, rejection of claim 1 is incorporated, and further Dow discloses:
- wherein the automated text-recognition feature comprises an optical character recognizer (OCR to recognize text, Para [0023], [0033]).
As per claim 8, rejection of claim 1 is incorporated, and further Dow disclose:
- wherein the image is of one of typed, handwritten or printed text (image with printed text, claim 20, line 1-5).
As per claim 9, rejection of claim 1 is incorporated, and further Dow discloses:
- wherein the image is one of a scanned document, a document photo, a scene-photo, or superimposed text on a scene photo (scanner to scan a document tor image, Para [0022]).
As per claim 10, rejection of claim 1 is incorporated, and further Roller discloses:
- wherein the image is one of a text file, an image file, a pdf files, a CAD drawing file, a fax file, or an email file (varying file type, Para [0050]).
As per claim 11, rejection of claim 1 is incorporated, and further Roller discloses:
- wherein the extracted citation is to one of an opinion or a statute (citation containing statues, Para [0097], [0135]).
As per claim 16, rejection of claim 1 is incorporated, and Rolle discloses:
- wherein the extractor comprises an error-correction artificial intelligence (AI) (error handling tools and techniques such as fuzzy logic (i.e. error correction AI), Para [0127]-[0128].
8.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al (US 2018/0157658 A1), in view of Rolle (US 2009/0187567 A1), as applied to claim 1 above, and further in view of Lawrence et al (US 6,289,342 B1).
As per claim 12, rejection of claim 1 is incorporated,
Combined method of Dow and Roller does not explicitly disclose wherein at least the automated text-recognition feature, the extractor, the comparative database, and the citation recognizer comprise machine learning tools. However, in the same filed of endeavor Lawrence in an analogous art disclose wherein at least the automated text-recognition feature, the extractor, the comparative database, and the citation recognizer comprise machine learning tools (learning techniques (i.e. machine learning tool) and algorithm can be used to index the citation, column 11, line 1-14, column 14, line 15-22, column 15, line 60-67).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dow with the teaching of Roller by modifying Dow such that citation extraction of an scanned document or an image of Dow to point the accurate reference or citation by using the algorithm of Lawrence for accurately recognizing the legal citation.
As per claim 13, rejection of claim 12 is incorporated,
Combined method of Dow and Roller does not explicitly disclose wherein the machine learning tools learn from feedback. However, in the same filed of endeavor Lawrence in an analogous art disclose wherein the machine learning tools learn from feedback (ACI system use algorithm (i.e. machine learning tool) creates citation index from an OCR which extract citation using feedback, column 18, line 5-10, 25-29).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dow with the teaching of Roller by modifying Dow such that citation extraction of an scanned document or an image of Dow to point the accurate reference or citation by using the algorithm of Lawrence for accurately recognizing the legal citation.
As per claim 14, rejection of claim 13 is incorporated, 
Combined method of Dow and Roller does not explicitly disclose wherein the feedback is automated. However, in the same field f endeavor Lawrence in an analogous art disclose wherein the feedback is automated (feedback is automated, column 18, line 25-35).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dow with the teaching of Roller by modifying Dow such that citation extraction of an scanned document or an image of Dow to point the accurate reference or citation by using the algorithm of Lawrence for accurately recognizing the legal citation.
As per claim 15, rejection of claim 13 is incorporated,
Combined method of Dow and Roller does not explicitly disclose wherein the feedback is manual. However, in the same filed of endeavor Lawrence in an analogous art disclose wherein the feedback is manual (manually grouping the citations, column 14, line 30).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dow with the teaching of Roller by modifying Dow such that citation extraction of an scanned document or an image of Dow to point the accurate reference or citation by using the algorithm of Lawrence for accurately recognizing the legal citation.
					Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167